
	
		II
		110th CONGRESS
		1st Session
		S. 1057
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate
		  certain segments of the New River in the States of North Carolina and Virginia
		  as a component of the National Wild and Scenic Rivers System.
	
	
		1.Short
			 titleThis Act may be cited as
			 the New River Wild and Scenic River
			 Act of 2007.
		2.New river,
			 virginia and north carolina
			(a)In
			 generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1274(a)) is amended by adding at the end the following:
				
					(170)New river,
				virginia and north carolinaThe segment downstream from the
				segment of the New River designated as a component of the Wild and Scenic River
				System before the date of enactment of this paragraph, from the border between
				Virginia and North Carolina to approximately 2 miles east of Highway 221 at the
				border between Virginia and North Carolina, to be administered by the Secretary
				of Agriculture as a scenic
				river.
					.
			(b)Applicable
			 lawNotwithstanding any provision of law, any private land in the
			 authorized boundaries of the segments of the New River designated as a
			 component of the Wild and Scenic River System by section 3(a)(170) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1274(a)(170)) shall continue to be regulated
			 after the date of enactment of this Act in accordance with State and local
			 planning and zoning laws.
			
